Order entered September 9, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01060-CV

                   LAZO TECHNOLOGIES, INC., ET AL., Appellants

                                            V.

                 HEWLETT-PACKARD COMPANY, ET AL., Appellees

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-12-06786-D

                                         ORDER
       We GRANT appellants’ August 15, 2014 motion for an extension of time to file a notice

of appeal. The notice of appeal filed on August 15, 2014 is deemed timely for jurisdictional

purposes.


                                                   /s/   ADA BROWN
                                                         JUSTICE